 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAY RICHARD RENFRO,                                No. 2:15-cv-0632 WBS DB P
12                      Plaintiff,
13          v.                                          ORDER
14   LISA CLARK-BARLOW,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 25, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 33). Plaintiff

23   has filed objections to the findings and recommendations. (ECF No. 36). Defendants have filed a

24   reply to plaintiff’s objections. (ECF No. 37).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis. The magistrate judge’s order denying plaintiff’s motion for leave to file a tardy cross-
                                                       1
 1   motion for summary judgment was neither erroneous nor contrary to law. Moreover, plaintiff’s

 2   motion was moot, since for the reasons set forth in the magistrate judge’s findings and

 3   recommendations defendant was entitled to summary judgment.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1. The findings and recommendations issued September 25, 2019 (ECF No. 33) are

 6   ADOPTED in full;

 7             2. Defendant’s motion for summary judgment, filed October 19, 2018 (ECF No. 18), is

 8   GRANTED, and

 9             3. Judgment is entered for defendant accordingly, and this case is CLOSED.

10   Dated: November 6, 2019

11

12

13

14

15   renf0632.805

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
